DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,4-8,9,12,13,16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Van OS et al. (US 2018/0114010, hereinafter Van) in view of Muyskens et al. (US 2005/0110762), further in view of Tan (US 2014/0143676).
As to Claim 1, Van discloses An electronic device, comprising: 
a primary display (fig.7-primary display 702; para.0245); 
a secondary display coupled to the primary display (fig.7-second display 704; para.0245); and 
a keyboard coupled to the secondary display (fig.7- keyboard 706A; para.0245), wherein the keyboard comprises a first behavior key, a second behavior key, a third behavior key, and a fourth behavior key, wherein the first behavior key, and the second behavior key, the third behavior key, and the fourth behavior key are dedicated and separate physical buttons (fig.7-keyboard 706a is a physical keyboard and as depicted in fig.7A, it comprises a plurality of separate physical keys; display 704 may include a plurality of dedicated affordances (icon, button)).
Van discloses where the second display 704 may be a dynamic function row (para.0245), where the dynamic function may include a plurality of affordances (i.e. icon, a button, text; para.0196), where the plurality of affordances are programmable to perform operations of cycling through a predetermined number of brightness levels of the secondary display (fig.5I- brightness affordance 5020; para.0217- adjusts the brightness of the dynamic function row 5002 (display 704)); turning off the secondary display (fig.5I-para.0216-power control 5034 may power-off system; para.0217- settings affordance for adjusting power modes of dynamic function row 5002), and disabling a touch feature of the secondary display, while the primary display is active (fig.5I-para.0217-settings affordance for adjusting touch detection sensitivity of dynamic function row 5002 (display 704)).
Van does not expressly disclose where the plurality of affordances of the dynamic function row are separate physical buttons (from the dynamic function row) and programmable to perform operations of migrating a selected application in the primary display to the secondary display.
Muyskens et al. discloses a keyboard comprising a plurality of function keys (fig.3-function keys 118) that may be user-configurable (para.0032) and may be used to control auxiliary displays in the keypad assembly (para.0033). 
The combination of Van in view of Muyskens et al., each element would have performed the same function as it did separately. 
One of ordinary skill in the art would have recognized that the results of the combination would yield a predictable result, specifically, keyboard as claimed in claim 1, as well as the claims that depend therefrom.

Van in view of Muyskens et al. do not expressly disclose perform the function of migrating a selected application in the primary display to the secondary display.
Tan discloses a graphical visual content transfer control 702 that when selected, content that is currently displayed in the primary display 100 is duplicated or transferred to a portion of the display-enabled apparatus 200 and may be removed from the primary display (fig.1H, 4A- graphical visual content transfer control 702; para.0102). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Van in view of Muyskens et al., with the teachings of Tan, the motivation being to be able transfer adjunct visual content being displayed on the primary display to a portion of display enabled apparatus (second display) and to avoid the continued display of adjunct visual content that has been transferred from the primary display to the secondary display (para.0103-Tan).

As to Claim 2, Van in view of Muyskens et al., as modified by Tan, disclose wherein the first behavior key is programmed to perform (Muyskens-para.0032-0033-function keys 118 are programmable and user-configurable keys to control the displays of the keypad assemblies) the operation of migrating  the selected application in the primary display to the secondary display and to automatically maximize a size of the selected application in the secondary display (Tan-fig.7-para.0102- graphical visual content transfer control 702, allows for content displayed on primary display 100 to be transferred to a portion of the display enabled apparatus (second display)), which suggests that the size of content being transferred 

As to Claim 4, Van in view of Muyskens et al, as modified by Tan, disclose wherein the second behavior key is programmed to perform the operation of cycling through the predetermined number of brightness levels of the secondary display (Van- fig.5I- brightness affordance 5020; para.0217-when a tap is detected on brightness affordance 5020, dynamic function row 5002 displays a brightness slider for adjusting the brightness of a set of physical keys and/or the brightness of dynamic function row 5002; Muyskens-para.0032-0033-function keys 118 are programmable and user-configurable keys to control the displays of the keypad assemblies).

As to Claim 5, Van in view of Muyskens et al., as modified by Tan, disclose wherein the third behavior key is programmed to perform the operation of turning off the secondary display (Van-fig.5I-para.0216-power control 5034 may power-off system; para.0217- settings affordance for adjusting power modes of dynamic function row 5002; Muyskens-para.0032-0033-function keys 118 are programmable and user-configurable keys to control the displays of the keypad assemblies).

As to Claim 6, Van in view of Muyskens et al., as modified by Tan, disclose wherein the secondary display is turned off by setting a brightness level of the secondary display to zero while keeping the secondary display powered on (Van- fig.5I- brightness affordance 5020; para.0217-when a tap is detected on brightness affordance 5020, dynamic function row 5002 displays a brightness slider for adjusting the brightness of a set of physical keys and/or the brightness of dynamic function row 5002).



As to Claim 8, Van in view of Muyskens et al., as modified by Tan, wherein the keyboard comprises a track pad (Van-fig.7-touchpad 706B; para.0245) located on a right hand side of the keyboard, wherein the first behavior key, the second behavior key, the third behavior key, and the fourth behavior key are located adjacent to the track pad (Muyskens-para.0032-0033-function keys 118 are programmable and user-configurable keys to control the displays of the keypad assemblies).
Van in view of Muyskens et al., as modified by Tan, do not expressly disclose where the touchpad is located on right hand side of the keyboard. However, the re-arrangements of parts or shifting the position of one part to another would not have modified the operation of the device, therefore yielding predictable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975)})

As to Claim 16, Van in view of Muyeskens et al., as modified by Tan, disclose wherein the first behavior key, the second behavior key, the third behavior key, and the fourth behavior key have a different size or texture than other keys on the keyboard (Van-para.0217- settings affordance may be used to adjust a symbol/icon (affordance) size; Muyeskens- Muyskens-para.0032-0033-function keys 118 are programmable and user-configurable keys to control the displays of the keypad assemblies).




As to Claim 9, Van discloses An electronic device, comprising: 
a secondary display (fig.7-second display 704; para.0245); 
a first behavior key ; a second behavior key; a third behavior key; a fourth behavior key, wherein the first behavior keys the second behavior key, the third behavior key, and the fourth behavior key are dedicated and separate physical buttons that are programmable with different operations (fig.7-para.0245; keyboard 706a is a physical keyboard and as depicted in fig.7A, it comprises a plurality of separate physical keys; para.0245-display 704 may comprise a plurality of affordances (ie. icon, a button, text; para.0196)); 
a memory to store secondary display behavior key assignments (fig.5-memory 518; para.0195-0196; 0215-0217), 
wherein the secondary display behavior key assignments comprise an assignment of the different operations of the secondary display that is associated with a primary display to the first behavior keys the second behavior key, the third behavior key, and the fourth behavior key (fig.5I-N, 7; the dynamic function may include a plurality of affordances (i.e. icon, a button, text; para.0196) to perform operations associated with primary display 702),
wherein the different operations comprise migrating a selected application in the primary display to the secondary display, cycling through a predetermined number of brightness levels of the secondary display (fig.5I- brightness affordance 5020; para.0217- adjusts the brightness of the dynamic function row 5002 (display 704)), turning off the secondary display (fig.5I-para.0216-power control 5034 may power-off system; para.0217- settings affordance for adjusting power modes of dynamic function row 5002), and disabling a touch feature of the secondary display (fig.5I-para.0217-settings affordance for adjusting touch detection sensitivity of dynamic function row 5002 (display 704)); 
a processor communicatively coupled to the secondary display, the first behavior key, the second behavior key, the third behavior key, and the fourth behavior key, and the memory (fig.5- processors 516), 
wherein the processor is to execute one of the different operations based on an input from the first behavior key, the second behavior key, the third behavior key, the fourth behavior key, or a combination thereof, while a primary display is active (para.0193, 0195, 0216-0218).
Van does not expressly disclose where the plurality of affordances of the dynamic function row are separate physical buttons (from the dynamic function row) and programmable to perform operations of migrating a selected application in the primary display to the secondary display.
Muyskens et al. discloses a keyboard comprising a plurality of function keys (fig.3-function keys 118) that may be user-configurable (para.0032) and may be used to control auxiliary displays in the keypad assembly (para.0033). 
The combination of Van in view of Muyskens et al., each element would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination would yield a predictable result, specifically, keyboard as claimed in claim 1, as well as the claims that depend therefrom.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Van by implementing the plurality of affordances as function keys as disclosed by Muyskens et al., the motivation being to control the displays in the keypad assemblies (Muyskens-para.0033).  
Van in view of Muyskens et al. do not expressly disclose perform the function of migrating a selected application in the primary display to the secondary display.
Tan discloses a graphical visual content transfer control 702 that when selected, content that is currently displayed in the primary display 100 is duplicated or transferred to a portion of the display-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Van in view of Muyskens et al., with the teachings of Tan, the motivation being to be able transfer adjunct visual content being displayed on the primary display to a portion of display enabled apparatus (second display) and to avoid the continued display of adjunct visual content that has been transferred from the primary display to the secondary display (para.0103-Tan).

As to Claim 12,  Van in view of Muyskens et al., as modified by Tan disclose a keyboard housing comprising a keyboard and a trackpad (Van-fig.7-keyboard 706A, touchpad 706B; para.0245), wherein the secondary display is located on the keyboard housing (fig.7- display 704; para.0245) and the first behavior key, the second behavior key, the third behavior key, and the fourth behavior key are located above the trackpad (Van-keyboard 706A; Muyskens-para.0032-0033-function keys 118 are programmable and user-configurable keys to control the displays of the keypad assemblies).
Van in view of Muyskens et al., as modified by Tan, do not expressly disclose and the first behavior key, the second behavior key, the third behavior key, and the fourth behavior key are located above the trackpad. However, implementing the programmable function keys of Muyskens et al., above the trackpad (of Van), would not have modified by the operation of the device, thus yielding predictable results. The re-arrangements of parts or shifting the position of one part to another would not have modified the operation of the device, therefore yielding predictable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975)})


.


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van OS et al. (US 2018/0114010, hereinafter Van) in view of Muyskens et al. (US 2005/0110762), further in view of Tan (US 2014/0143676), and further in view of Casparian et al. (US 2008/0303698).
As to Claim 17, Van in view of Muyskens et al., as modified by Tan, disclose a processor (fig.5-processors 516), but do not expressly disclose wherein the processor is to receive a selection of a combination of two or more of the first behavior key, the second behavior key, the third behavior key, and the fourth behavior key and to perform a sequence of operations associated with the two or more of the first behavior key, the second behavior key, the third behavior key, and the fourth behavior key.   
Casparian et al. discloses a panic trigger mechanism that enables a user to cause a change in selected keys via one or more sensors (para.0044-0047). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Van in view of Muysken et al., as modified by Tan, by selecting the desired keys for panic response and cause a state change of the selected keys, as disclosed by Casparian et al., the motivation being to provide a user with key identification feedback and provide easier visual indication of key positions.

Response to Arguments
Applicant’s arguments with respect to claim(s)  1,9,13 have been considered but are moot as new grounds of rejections are applied as necessitated by amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/               Primary Examiner, Art Unit 2627